ROGERS, J.
Plaintiff instituted this suit against defendant for .a separation from bed and board, and for the permanent care and control of the minor child of the marriage.
Defendant filed an exception of vagueness, which was overruled, and a delay of ten days within which to answer was allowed. This delay having elapsed without answer filed, plaintiff entered a default which, in due course, was confirmed and judgment rendered in her favor, decreeing a separation from bed *1055and. board between her and her said husband and awarding her the permanent custody and control of the minor child of the marriage. About six months after this judgment was rendered and signed, defendant applied for and obtained a devolutive appeal to this court.
Appellant contends that his exception should have been maintained by the lower court, and avers that his failure to answer was due to the vagueness of the allegations of the plaintiff’s petition.
The exception was properly overruled. Article 4 of the petition reads:
“Petitioner expressly shows that on June 22, 1921, petitioner’s said husband assaulted her with a pistol and choked her; that, upon the same date, her said husband publicly defamed her and accused her of infidelity and using such vile and abusive language in the presence of petitioner’s relatives and neighbors as to attract the attention of the persons living in the neighborhood.”
This article clearly sets forth the nature of the plaintiff’s demand. It avers the time, June- 22, 1921; the place, the matrimonial domicile, since the acts charged were committed with such violence as to “attract the attention of the persons living in the neighborhood,” meaning necessarily in the neighborhood of the matrimonial domicile; and the specific acts of cruelty and ill treatment complained of. These averments were sufficiently explicit to enable defendant to defend the action if ’he had any defense to offer thereto. '
■ The judgment was rendered upon the. testimony of plaintiff and of two other witnesses. While the testimony was not as full, perhaps, as it might have been had defendant appeared and contested the action, it was sufficient, in the absence of dispute or of contradiction, to satisfy the trial judge that plaintiff was entitled to the relief for which she asked. That is also our conclusion.
Judgment affirmed.